Title: John M. Perry to Thomas Jefferson, 5 October 1817
From: Perry, John M.
To: Jefferson, Thomas


                    
                        Dear Sir
                        Oct 5. 1817
                    
                    My Son Thomas will not set off to Lynchburg untill Tuesday morning. it will therefore be Wednessday evening before he gets there—he will  certainly be then there then which I hope will be in time
                    
                        your humble Servant
                        John M. Perry
                    
                